DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-20 is/are pending.  Claim(s) 13-20 is/are withdrawn.  
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 2/1/2021 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/1/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a clear optic” and “a clear lens”.  It is unclear if these are different features.  For purposes of examination the Examiner considers this language to be “a clear optic”, and “the clear optic”, respectively. 
The term "desirably" in claim 1 is a relative term which renders the claim indefinite.  The term "desirably" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the There is no guidance regarding what is considered desirable.  Therefore, this term is indefinite.  
Claim 1 recites the limitation "the cylinder axis".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination this language is being interpreted as “a cylinder axis”.
Claim 1 recites the limitation "the astigmatic correction".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination this language is being interpreted as “an astigmatic correction”.
The term "properly" in claim 5 is a relative term which renders the claim indefinite.  The term "properly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no guidance regarding what is considered proper.  Therefore, this term is indefinite.  
Claim 8 recites “a specific eye”.  It is unclear if this is the same or a different specific eye than that introduced in claim 1.  For purposes of examination the Examiner considers this language to be “the specific eye”. 
Claim 8 recites “a specific patient”.  It is unclear if this is the same or a different specific patient than that introduced in claim 1.  For purposes of examination the Examiner considers this language to be “the specific patient”.
Claim 10 recites the limitation "the 3 o’clock and 9 o’clock positions".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination this language is being interpreted as “3 o’clock and 9 o’clock positions”.
Claim(s) 2-4, 6-7, 9, and 11-12 are rejected as dependent from a rejected claim.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 11-12 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Currie (US 2014/0277437 A1).
Regarding Claim 1, Currie teaches a customized IOL for a specific eye of a specific patient (e.g. abstract, [0094]; Figures 2, 5; the features cited for Figure 2 here are also found in Figure 5) comprising: 
a clear optic (e.g. [0031], [0082]) comprising an astigmatic axis (e.g. [0102], the is an astigmatic problem correction and therefore an astigmatic axis associated with that correction), and 
an optic border surrounding a clear lens (e.g. Figure 2, optic #23, haptic ring surrounding optic, #14) including two positioning holes (e.g. Figure 2, #22) located on opposite sides of the clear optic (e.g. Figure 2, pairs are on opposing ends of diameters) and desirably oriented with respect to the cylinder axis of the astigmatic correction (the position of the holes is oriented where they were “desired” to be placed in the IOL and they each have an orientation relative to the cylinder axis; as broadly claimed the “desired” orientation is not defined by any specific parameters and nor is the relative orientation to the cylinder axis).

Claim 2, the holes in the optic border surrounding the clear lens are distinguishly shaped (e.g. Figure 2, their spacing from one another distinguishes them form each other; additionally #s 22 have both round and arced holes which are distinguished from each other by their shapes).
Regarding Claim 3, the clear optic comprises a correction of at least one high-order aberration (e.g. [0102]) based on preoperative measurements for the specific eye of the specific patient (e.g. [0094]).
Regarding Claim 4, there are haptics positioned based on the preoperative measurements for the specific eye of the specific patient (e.g. [0087]).
Regarding Claim 5, the haptics are positioned to minimize negative dysphotopsia when the astigmatic axis of the IOL is properly oriented in the specific eye of the specific patient (e.g. [0019], when placed there is minimal to none of light refraction or distortion).
Regarding Claim 6, there is a power with a precision of 0.05 D or 0.1 D increments in sphere and cylinder (e.g. [0108], every 5 0.01 micron increments make up a 0.05-micron increment) and increments of 0.05-micron root mean square error in total high-order aberrations or in any specific aberration (e.g. [0108], every 5 0.01 micron increments make up a 0.05-micron increment).
Regarding Claim 7, there is a spherical aberration offset of 0.1 to 0.3-micron root mean square error in a central 2 or 3 mm zone of the customized IOL's optic (e.g. [0406], the optic diameter is 2.5 mm to 7 mm; [0108], RMS error of the optic; the corrections are over the optic, which covers each of the 2 mm and 3 mm zones).
Claim 8, the clear optic further comprises an astigmatic correction specific in magnitude and orientation based on preoperative measurements for {the} specific eye of {the} specific patient (e.g. [0102], the correction inherently has a magnitude and orientation and because the correction is based on patient data (discussed supra for claim 1), the correction is specific for the patient).
Regarding Claim 11, the clear optic comprises a square edge on its posterior outer edge to minimize posterior capsule opacification (e.g. Figures 5, 7; #s 115a, 112a are squared; further the transition from anterior posterior to a surface is a square edge where they join; it is the shape of the squared edge that results in the function of minimizing PCO).
Regarding Claim 12, there is a haptic with square posterior haptic edges (discussed supra for claim 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Currie (US 2014/0277437 A1) as discussed supra, alone.
Regarding Claim 9, the optic border further comprises at least two distinguishable markings (here opposing pair of #s 22 that are arc shaped is considered these markings and the remaining #s22 are the holes of claim 1; they are distinguishable because of their shape) that are at specific azimuthal positions relative to preoperative measurements for the specific eye of the specific patient (e.g. Figure 2; the markings are inherently at specific azimuthal positions based on the preoperative measurements).
Currie discloses the invention substantially as claimed but fails to teach the holes have a dimension between 50 microns and 200 microns.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Currie such that the holes have a dimension between 50 microns and 200 microns as such a modification would have been an obvious matter of design choice involving a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art and it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04 IV).
Claim 10, the distinguishable markings are placed at the 3 o'clock and 9 o'clock positions (e.g. Figure 2, there are opposing holes at these positions).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        2/25/2021